DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary component and stationary structure as claimed in claims 2 and 4 respectively, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCurdy et al (US 2021/0172864 A1) in view of Lumpkin et al (US 2020/0072729 A1).

Claim 1 is rejected because:

McCurdy et al (McCurdy hereinafter) teaches of a fluid processing device 10 (Figure 1), comprising: a detection assembly 16 including a source 16b associated with a component of the fluid processing device 10, provided in an initial position and an initial orientation with respect to said component of the fluid processing device 10, and configured to emit a signal, and a detector 16g (Figure 1) associated with a structure of the fluid processing device 10, provided in an initial position and an initial orientation with respect to said structure of the fluid processing device 10, and configured to receive at least a portion of the signal; and a controller 40, wherein the detection assembly 16 further includes an adjustment system 20 associated with the source 16b, the source 16b being on the rail 20, said device for monitoring at least one parameter of a fluid specimen (see abstract; paragraphs [0035]-[0047]).

McCurdy is silent on the controller 40 being configured to control the adjustment system to adjust the position and/or the orientation of the source with respect to said component of the fluid processing device and/or a position and/or an orientation of a component of the source with respect to another component of the source, and/or an adjustment system associated with the detector, with the controller being configured to control the adjustment system to adjust the position and/or the orientation of the detector with respect to said structure of the fluid processing device and/or a position and/or an orientation of a component of the detector with respect to another component of the detector, in the device for monitoring at least one parameter of a fluid specimen.

Lumpkin et al (Lumpkin hereinafter) teaches of controller 101 (see Figure 1) being configured to control an adjustment system to adjust the position and/or the orientation of the source 220 with respect to said component of the fluid processing device (see paragraph [0011]), and an adjustment system associated with the detector 240 (see paragraph [0014]), with the controller 101 being configured to control the adjustment system to adjust the position and/or the orientation of the detector with respect to said structure of the fluid processing device (see paragraph [0051]; Figure 1), said device for monitoring at least one parameter of a specimen in a fluid stream (see paragraph [0003]).

In view of Lumpkin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Lumpkin’s teaching of adjusting the positioning of the source and/or the detector into McCurdy’s system due to the fact that the combination of McCurdy and Lumpkin would provide the ability to adjust the positions of the source and/or the detector for the purpose of optimizing the focusing of the light source and/or for optimizing the collection of light from the fluid stream/specimen for detection for more accurate measurements by the device for monitoring at least one parameter of a specimen in a fluid stream.

Regarding claim 2, it is believed that the claimed stationary component associated with the source of the fluid processing device refers to the sample flow cell/conduit positioned downstream from the light source. McCurdy teaches of a stationary conduit 14 that is associated with the source 16b of the fluid processing device 10. 
 
Regarding claim 3, it is believed that the claimed movable component associated with the source of the fluid processing device refers to the sample flow cell/conduit positioned downstream from the light source. McCurdy teaches of a movable conduit 14 that is associated with the source 16b of the fluid processing device 10 (see Figure 1). Note that “movable” is defined as anything that can be moved or the ability to be moved. McCurdy’s conduit can be moved or repositioned and therefore meets the claim.

Regarding claim 4, it is believed that the claimed stationary component associated with the detector of the fluid processing device refers to the sample flow cell/conduit positioned ahead of the detector. McCurdy teaches of a stationary conduit 14 that is associated with the detector 16g of the fluid processing device 10. 

Regarding claim 5, it is believed that the claimed movable component associated with the source of the fluid processing device refers to the sample flow cell/conduit positioned upstream from the light detector. McCurdy teaches of a movable conduit 14 that is associated with the light detector 16g of the fluid processing device 10 (see Figure 1). Note that “movable” is defined as anything that can be moved or the ability to be moved. McCurdy’s conduit can be moved or repositioned and therefore meets the claim.

Regarding claim 6, Lumpkin teaches of changing and/or adjusting position(s) of the source 220 and/or the detector 240 relative to other components using electrical motor, actuator, translation stages (see paragraphs [0011]-[0012]) based on a signal from a controller/optimizer 101 (see paragraph [0051]; Figure 1).  In view of Lumpkin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Lumpkin’s teaching of adjusting the positioning of the source and/or the detector into McCurdy’s system due to the fact that the combination of McCurdy and Lumpkin would provide the ability to adjust the positions of the source and/or the detector for the purpose of optimizing the focusing of the light source and/or for optimizing the collection of light from the fluid stream/specimen for detection for more accurate measurements by the device for monitoring at least one parameter of a specimen in a fluid stream.

Regarding claim 7, Lumpkin teaches that fluid processing device is configured to accommodate a fluid flow circuit for conducting fluid flow through the fluid processing device (see paragraphs [0047]-[0049].  Furthermore, Lumpkin teaches of changing and/or adjusting position(s) of the source 220 and/or the detector 240 relative to other components using electrical motor, actuator, translation stages (see paragraphs [0011]-[0012]) based on a signal from a controller/optimizer 101 (see paragraph [0051]; Figure 1).  In view of Lumpkin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Lumpkin’s teaching of adjusting the positioning of the source and/or the detector in a fluid flow circuit into McCurdy’s system due to the fact that the combination of McCurdy and Lumpkin would provide the ability to adjust the positions of the source and/or the detector for the purpose of optimizing the focusing of the light source and/or for optimizing the collection of light from the fluid stream/specimen for detection for more accurate measurements by the device for monitoring at least one parameter of a specimen in a fluid stream.

Regarding claims 8 and 9, Lumpkin teaches that the adjustment system associated with any components (source or detector) is configured to adjust the position of the source and/or of the component of the source in three dimensions -X, Y or Z axis (see paragraphs [0011], [0014] and [0051]).  In view of Lumpkin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Lumpkin’s teaching of adjusting the positioning of the source and/or the detector in three dimensions in a fluid flow system into McCurdy’s system due to the fact that the combination of McCurdy and Lumpkin would provide the ability to adjust the positions of the source and/or the detector in three dimensions for the purpose of optimizing the focusing of the light source and/or for optimizing the collection of light from the fluid stream/specimen for detection for more accurate measurements by the device for monitoring at least one parameter of a specimen in a fluid stream.

Regarding claim 10, McCurdy teaches that the source comprises a light source 16b and the detector comprises a light detector 16g (see paragraphs [0036]-[0037]; Figure 1) in a fluid processing device.

Regarding claim 11, Lumpkin teaches of a lens/beam shaping optical assembly 203 (see paragraph [0048]) in a fluid processing device. In view of Lumpkin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Lumpkin’s teaching of using a lens/beam shaping assembly in a fluid flow system into McCurdy’s system due to the fact that the combination of McCurdy and Lumpkin would optimize the focusing of the light source for improved detection that would result in more accurate measurements by the device for monitoring at least one parameter of a specimen in a fluid stream.

Claim 12 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 12 is directed to a method of operating the device of claim 1 and has limitations that are similar or identical to that of claim 1.

Claims 13-20 are directed a method of operating the device of claim 1 and as claimed in claim 12, and has limitations that are similar or identical to that found in claims 1-11 and for operating various features of the device claimed in claims 1-11.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886